RESOLUCIÓN
En virtud de la facultad conferida por el Art. 61 de la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2101), de aprobar reglamentación para hacer viable la ejecución de la referida ley y comple-mentar sus disposiciones, y al amparo de nuestro poder inherente para regular la admisión y el ejercicio del nota-riado, el 14 de julio de 1995 aprobamos el Reglamento Notarial de Puerto Rico.
Atendiendo las recomendaciones de la Oficina de Ins-pección de Notarías, conscientes de las dificultades por las que atraviesan muchos notarios de Puerto Rico tras el paso del reciente Huracán Georges, se enmienda dicho Regla-mento para incluir la Regla 58A, la cual dispone un proce-dimiento de Reconstrucción de Protocolos y Registro de Testimonios, y se hace formar parte de esta Resolución.

Regístrese y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo
*690Regla 58A. Reconstrucción de Protocolos y Registro de Testimonios
La reconstrucción de Protocolos destruidos, deteriora-dos o desaparecidos total o parcialmente se ajustará a las reglas siguientes:
(1) En caso de destruirse o desaparecer en todo o en parte un Protocolo o Registro de Testimonio, el notario in-mediatamente dará cuenta por escrito al Juez Presidente del Tribunal Supremo con copia a la Oficina de Inspección de Notarías y levantará un Acta Notarial para informar la gravedad de los daños y sus causas.
(2) El Juez Presidente, a través de la Oficina del (de la) Director(a) de la Oficina Inspección de Notarías, ordenará la reconstrucción de los Protocolos destruidos o perdidos a expensas del notario, ex notario o su respectiva fianza notarial.
(3) El notario procurará diligentemente reponer en lo posible lo inutilizado, destruido o perdido.
(4) Citará a las partes interesadas en cada documento para investigar si poseen copias certificadas, copias sim-ples o cualquier otro documento que se relacione con ellos. Investigará en los Registros de la Propiedad, en las ofici-nas de otros notarios o en cualquier otro lugar que estime pertinente.
(5) Con las copias y cualquier otro documento obtenido, redactará un documento en sustitución del original des-truido o perdido, siempre y cuando los comparecientes de éste firmen dicho documento. Disponiéndose, que aquellos notarios que tengan en su oficina los medios modernos para digitalizar las escrituras una vez autorizadas, podrán reproducir las escrituras extraviadas del archivo original y convertirlas en original, obteniendo las firmas e iniciales de los otorgantes y la firma, sello, signo y rúbrica del notario.
*691(6) De no ser posible la obtención de las firmas de los otorgantes, se utilizarán en sustitución del original des-truido las copias certificadas o la reproducción en papel de la escritura digitalizada debidamente legalizada por el (la) Director(a) de la Oficina de Inspección de Notarías. Dicha legalización se realizará cotejando el signo, firma y rúbrica del notario, utilizando para ello otros Protocolos del notario. El (la) Director(a) de la Oficina de Inspección de Notarías extenderá una certificación al dorso de la copia certificada del documento, expresando que se hace para los efectos de protocolización en sustitución del original.
(7) Agotados todos los medios para la reconstrucción total de los Protocolos, el notario procederá entonces a la entrega del expediente al (a la) Director(a) de la Oficina de Inspección de Notarías para su examen final y recomenda-ciones al Tribunal Supremo. Si las gestiones para recons-truir han resultado infructuosas, procederá el notario a desglosar en un Acta Notarial todas las gestiones realiza-das, acompañada de documentos fehacientes, y que a pesar de éstas no ha sido posible la reconstrucción. El Juez Pre-sidente del Tribunal Supremo, por conducto de la Oficina de Inspección de Notarías, autorizará al notario a proceder conforme a lo dispuesto en el inciso (9).
(8) De aprobar el Tribunal Supremo el expediente y or-denar su encuadernación, procederá el notario a encuader-nar los documentos que han de sustituir a los originales destruidos y los demás documentos del expediente.
(9) De faltar algún documento público de numeración intermedia, se colocará en sustitución de los que falten una hoja en la que se hará constar que los números intermedios desaparecieron o se inutilizaron. La hoja se colocará en el lugar correspondiente al número o números inutilizados y podrá emplearse una sola hoja para varios números o ins-trumentos de numeración sucesiva.
*692(10) En cuanto a los derechos arancelarios, se establece que si el Protocolo destruido o desaparecido no había sido aprobado, vendrá obligado el notario a cancelar en el docu-mento que sustituyó al original las estampillas estableci-das por ley, a sus expensas, conforme a lo dispuesto en el Art. 48 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2072. En el supuesto de Protocolos previamente aprobados, se limitará el notario a seguir el inciso (7) anterior. El Tribunal Supremo, mediante resolución, determinará a su discreción si exime o no al notario de cancelar las estampi-llas establecidas por ley.
(11) Estas normas son igualmente aplicables a la re-construcción de los Registros de Testimonios en todo lo que no sea lógicamente inaplicable.
(12) Igual procedimiento deberán seguir los Archiveros Notariales cuando resulten destruidos, deteriorados o des-aparecidos en todo o en parte los Protocolos que estén bajo su custodia.